Title: From Benjamin Franklin to Jonathan Williams, Jr., 22 January 1781
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, Jan. 22. 1781.
I have just received yours of the 16th. Mr Grand had been with me a few Minutes before, & had shown me your Letter to him of the same Date, advising of the Bills you had drawn on me for 25000 l.t., in order to face M. de Chaumont’s return’d Acceptances: I order’d the Payment of your Drafts, as I had before of all the unpaid Acceptances of the Bills you drew for Soldiers Clothing. H.S. (Habillemens de soldat). And as those return’d to you can only be what you drew for H.O.(habillemens d’Officier) which M. de Chaumont had ordered on his own Account, & which as you wrote to me formerly you must take to yourself, if he did not pay your Bills, I desired Mr Grand to write to you to secure them for the Publick, Officers Cloathing being a Part of their grand Order, which had been omitted; thus the Public will be serv’d, and you will be eas’d. As the Bill 310, for the Payment of which you have drawn on me & remitted your Bill to Messrs Courault freres, is probably one of those for H.S. which I had already ordered to be paid by Mr Grand,* it will be proper for you to withdraw your Bill before it becomes due; otherwise I shall pay twice, for the same Object: And you will avoid making more such Drafts. M. de Chaumont writes me of yesterday from Versailles that he has just receiv’d News & some Remittances from America, and that his Fortune there is employ’d in the Service of the Army;— The Receipts of the Army when he can produce them to Government here will be ready Money for him, and I wish they may come soon. On the whole I hope the Destruction of his Credit will do him no harm; it may prevent his excessively numerous and hazardous Adventures: And if his Estate be as it is represented, he can sit down upon it & live without Trading. As to the Ship, I know not whether we shall have it or not. Mrs. Jauge & Cotin, as I wrote you before, threaten that we shall not, without advancing 150,000 l.t. more, which I will not do. M. Jauge had also the Folly to intimate to me that I should also lose the Freight I had paid, viz. the 200,000 l.t. altho’ M. de Chaumont had under his hand promis’d to refund it to me, if the Vessel did not arrive: For that Promise he said would bear a great deal of Discussion. I have no great Opinion of that Man’s Honesty. Take Care of him. I am ever, Your affectionate Uncle.
BF
Mr Williams
 
Notation in Franklin’s hand: Mr F. to Mr Williams Jan. 22. 1781 / Jauge & Cotin’s Threats that we should not only lose the Ship but the Freight we had paid.
